Citation Nr: 0427553
Decision Date: 10/05/04	Archive Date: 01/04/05

DOCKET NO. 03-30 018                        DATE OCT 05 2004

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an effective date prior to May 3, 1999 for the award of a 50 percent rating for major depression with psychotic features.

REPRESENTATION

Appellant represented by: Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

_, _


INTRODUCTION

The veteran had active military service from May 1977 to May 1980.

This case arises from a June 1999 rating action by the Department of Veterans Affairs, regional office (RO) in San Juan, Puerto Rico. It was perfected for appeal in October 2003.

FINDINGS OF FACT

1. The veteran was originally denied service connection for a psychiatric disability in 1981.

2. The veteran submitted an application to reopen his claim for service connection for a psychiatric disability in January 1994.

3. In an April 1999 rating action, the RO granted service connection for the veteran's psychiatric disability, and assigned a 30 percent schedular disability evaluation effective from January 21, 1994; and a 10 percent schedular disability evaluation from October 19, 1995.

4. In May 1999, the veteran expressed his disagreement with the 10 percent evaluation assigned for his psychiatric disability, and in a June 1999 rating action, the RO increased the veteran's schedular disability evaluation to 50 percent, effective from May 1999.

5. The veteran's service connected psychiatric impairment has been productive of considerable social and industrial impairment and/or impaired judgment and memory, disturbance of mood, and difficulty in establishing and maintaining effective work and social relationships since January 1994.

- 2 


CONCLUSION OF LAW

The criteria for an earlier effective date of January 21, 1994 for a 50 percent rating for major depression with psychotic features are met. 38 U.S.C.A. §§ 5110, 38 C.F.R. § 3.400 (2003), Diagnostic Code 9400 in effect prior to and since November 1996.)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran was initially denied service connection for a psychiatric disability in a February 1981 rating action_ He did not appeal this decision, and it became final. On January 21; 1994, the veteran submitted an informal application to reopen this claim. In an April 1999 rating action, service connection for major depression with psychotic features was granted, effective from the date of the reopened claim, January 21, 1994. At that time, the veteran was assigned a 30 percent schedular disability evaluation from January 21, 1994, and a temporary total disability rating pursuant to 38 C.F.R. § 4.29, (hospitalization in excess of 21 days) from March 17, 1994 to April 30, 1994. The 30 percent schedular rating was then resumed from May 1, 1994, but reduced to a 10 percent schedular rating effective from October 1995. In a May 1999 statement, the veteran expressed his disagreement with the 10 percent schedular evaluation that had been assigned, and the following month, the RO increased the evaluation to 50 percent, effective in May 1999. In a September 1999 statement, the veteran expressed his satisfaction with the 50 percent evaluation, but contended that the effective date should be from January 1994, when he reopened his claim.

As indicated above, the record shows that shortly after the veteran submitted his claim in January 1994, he was hospitalized in March 1994, with complaints of insomnia, anorexia, and auditory hallucinations. In addition, the day prior to admission, the veteran had been involved in a struggle with his brother in law, because the veteran wanted to acquire a gun to kill himself. Although it was noted the veteran had an uneventful recovery during the course of his hospitalization (March 17 to April 8), his GAF score at discharge was 40. (This represents some

- 3 


impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking or mood. American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

Thereafter, the record shows the veteran testified in 1994 he had trouble sleeping and that he was taking medications. He was examined for VA purposes in October 1995, at which time he reported he was in receipt of treatment from a private physician who prescribed medication. (This private physician also testified on behalf of the veteran at a hearing conducted at the RO in 1995. That testimony primarily addressed the veteran's psychiatric symptoms in-service and shortly thereafter, as opposed to more recent symptoms.) The examiner noted the veteran was then living with his mother, because the veteran's wife and child had left the veteran because of the veteran's acts of violence. The veteran reported, however, that he did not recall precisely what had happened with his wife. The veteran complained of uncertainty about the future, aggressivity and depression, and although the examiner described the veteran as oriented, his affect was blunted and he was only considered to have fair judgment and insight.

The veteran was again hospitalized for his psychiatric disability in May and June 1999 for symptoms of irritability, anxiety, loss of control, explosive behavior, isolation and suicidal ideas. An examination for VA purposes was also conducted in May 1999. The report from this examination revealed the veteran was hyperactive and tearful and complained of increased depression, an inability to sleep, feeling fearful and out of control. He also described auditory hallucinations and self destructive ideas, with poor control of aggressive impulses. (In this regard, the veteran mentioned a recent incident where he became abusive against his son, such that his wife left their home and took the son with her.) The examiner noted some memory gaps, and considered the veteran as having only fair judgment and "very poor" insight.

Under applicable criteria, the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year of such date;

- 4 


otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(0).

Under the criteria in effect prior to November 1996, major depression with psychotic features was rated as 10 percent disabling when productive of mild impairment of social and industrial adaptability. A 30 percent rating was assigned when productive of definite impairment of social and industrial adaptability, and a 50 percent rating was assigned when productive of considerable impairment of social and industrial adaptability. Effective from November 1996, a 10 percent rating is assigned for psychiatric disability productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Although the foregoing evidence is not voluminous, it nevertheless paints a rather consistent picture of impairment since the veteran's application for benefits in January 1994, with the veteran exhibiting complaints of aggressive behavior, hallucinations, difficulty in maintaining effective relationships and depression. Examiners also have found memory problems, described the veteran as exhibiting a blunted affect, and having only fair judgment and/or poor insight. Although one

- 5 


examination report raises the question of whether the veteran's symptoms may be more appropriately attributed to his histrionic personality disorder, viewing the record as a whole and resolving any reasonable doubt in the veteran's favor on this question leads the Board to consider the veteran's symptoms to be a manifestation of his service connected disability. Accordingly, it may be reasonably concluded on this record that the veteran's psychiatric disability has been productive of considerable social and industrial impairment and/or impaired judgment and memory, a flattened affect, disturbance of mood, and difficulty in establishing and maintaining effective work and social relationships since January 1994. Thus, with the criteria for an award of a 50 percent evaluation for major depression having. been met since January 1994, an earlier effective date of January 21, 1994 for that rating is warranted, and the appeal is granted.

Since this is a favorable determination, a detailed discussion of the fulfillment of VA's notice and duty to assist requirements of the law is not necessary, but nevertheless, the file shows that by RO correspondence, the rating decision, and the statement of the case, the veteran was informed of the evidence necessary to substantiate his claim. He has been told of his and VA's respective obligations to obtain different types of evidence, and relevant medical records have been obtained. Accordingly, the notice and duty to assist provisions of the law have been met. See 38 C.F.R. §§ 5103, 51O3A; 38 C.F.R. § 3.159.

ORDER

An earlier effective date of January 21, 1994 for the award of a 50 percent rating for major depression with psychotic features is granted, subject to the law and regulations regarding the payment of monetary benefits.

	MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

- 6 



